DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the buffering air cushion machine of claims 1-3 and 5-17.   
Regarding independent claim 1, the closest prior art of record is Xiamen Ameson Packaging Co. Ltd, CN202574677 and Chuba et al., US 2013/0011510.  By the amendment filed March 29, 2021, independent claim 1 has been amended to include all of the limitations of allowable dependent claim 4.  As set forth in greater detail in the office action of February 3, 2021, Ameson in view of Chuba neither teaches nor suggests the limitations of claim 4 now incorporated into claim 1 of a drive mechanism that engages only the upper cooling module and includes a base pressing block, spring, cam and handle (required by the Section 112(f) interpretation of the claims). The remaining art of record does not supply these deficiencies.  Please see the February 3, 2021 office action for a detailed discussion of the application of Ameson and Chuba to the limitations of claims 1 and 4 now recited in claim 1.  Absent further hints in the prior art, the claimed machine would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619.  The examiner can normally be reached on Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CYNTHIA L SCHALLER/           Examiner, Art Unit 1746